Citation Nr: 1409865	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-22 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for bilateral hearing loss on an extraschedular basis.

2.  Entitlement to a total rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to September 1969.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System reveals an additional pertinent document for these claims.  The hearing transcript of the December 2013 hearing before the undersigned Veterans Law Judge is located in Virtual VA.  

The case was previously before the Board in September 2011 and December 2010.  The requirements of each remand were fulfilled and now this case properly returns to the Board for adjudication.  The issue of a schedular rating in excess of 10 percent for bilateral hearing loss was decided in September 2011, by a Veterans Law Judge (VLJ) who conducted an earlier hearing, but is no longer at the Board.  The remaining issues were remanded and were the subject of the most recent hearing before the undersigned.

The Veteran was afforded a Travel Board hearing in October 2010 and Central Office hearing in Washington, DC in December 2013.  Transcripts of those hearings were produced and are associated with the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted above, the appeal as to the issue of an increased schedular rating for bilateral hearing loss has been previously decided.  The remaining issues were remanded and development was accomplished, including consideration of an extraschedular rating by the Director of the Compensation Service, in a December 2011 decision.

Subsequent to that decision and the subsequent development, the VLJ who conducted the first hearing left the Board.  Thus, at his request, appellant had a second hearing on these issues before the undersigned.

At that hearing, the Veteran testified that is hearing loss is worse since the last examination reported to have been in 2010.  He also reports the onset of vision impairment which makes lip reading more difficult.

It is unclear whether he has had subsequent treatment for his hearing loss, but that can be ascertained as part of the development requested below.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran seeking information of whether he has had any treatment for his hearing loss since 2010.  If so, an attempt to obtain records should be undertaken.  Appellant's assistance in identifying and obtaining any pertinent records should be solicited as needed.  All attempts to locate and obtain records should be documented in the claims folder.

2.  Schedule the Veteran for a VA audiology examination.  All indicated tests should be accomplished and all clinical findings reported in detail.  The claims folder and Virtual VA records should be made available to the examiner for review in association with the examination.  All audiological findings should be associated with the claims folder.

3.  Readjudicate the issues on the title page.  That action should include whether his hearing situation has changed so significantly that additional referral for an extraschedular rating should be made to the appropriate official.  To the extent the benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond thereto.  Thereafter, these issues should be returned to the Board, if in order.

The Board intimates no opinion as to the ultimate outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

